NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Supplement dated January 24, 2012 to the Statement of Additional Information dated May 1, 2011 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 23, 2012, the Board of Trustees has approved the appointment of Brian Hirsch as Chief Compliance Officer of Nationwide Variable Insurance Trust, replacing Kevin Grether, interim Chief Compliance Office.Mr. Hirsch most recently was the Senior Vice President for Compliance and Fund Administration at IFS Financial Services, Inc., which is a subsidiary of the Western Southern Financial Group in Cincinnati, Ohio.Mr. Hirsch previously held senior positions with Puglisi & Co., Palisade Capital Management, Blaylock & Partners and Continental Asset Management Corp.Mr. Hirsch earned a bachelor’s degree in Business Administration from Rutgers University, an M.B.A. from New York University and a law degree from American University.He also holds FINRA Series 4, 7, 24 and 66 licenses. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
